Title: To Thomas Jefferson from David Humphreys, 20 June 1792
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 20 June 1792. According to an account from a gentleman at Gibraltar, Barclay remains there and the civil war in Morocco continues. Muley Ischem and Muley Suliman both claim the title of Emperor. The former stays in the capital and is recognized everywhere south of the Morbeya, the latter resides at Mequinez and is acknowledged north of that river. Unless the brothers agree to divide the Empire between them, the issue will soon be decided by battle. It was expected that the Algerine navy would be reinforced this month “by an auxiliary fleet from Constantinople.” He offered to pay the Comte d’Expilly, who arrived here in great need of money, the 800 dollars the Comte had advanced for the American captives in Algiers, but there is some perplexity in the matter because d’Expilly assigned this debt to one of his creditors in Madrid. This may explain why the accounts have not been received from Carmichael, to whom he has written about them and the arrangements that have been made to subsist the prisoners. TJ will learn more about the  plight of the captives from the memorials they recently sent to the United States government.
